Citation Nr: 0808994	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to May 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

A hearing at the RO was held in November 2007 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth below, a remand of this matter is required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he developed PTSD as the result of 
his experiences in Korea.

In order to award service connection for PTSD, the record 
must contain:  (1) medical evidence diagnosing the condition 
in accordance with the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV)); (2) a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2007); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  When PTSD is 
claimed as a result of combat stressors, there must be a 
specific finding of fact of whether the veteran was engaged 
in combat and, if so, whether the claimed stressors are 
related to combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 
published at 65 Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.

In this case, the veteran does not contend that he has PTSD 
as a result of engaging in combat.  Rather, he contends that 
he developed PTSD as a result of a noncombat incident which 
occurred during the Fall of 1968, approximately between 
September and November 1968.  Specifically, he reports that 
he was stationed with the 226th Signal Company in Korea and 
that he worked as a radio teletype operator.  While on a 
mission with his unit near the Sea of Japan, he was sitting 
on the beach with some fellow soldiers when they observed 
lights on the horizon.  (The veteran explained that this 
period was a time of heightened tensions in Korea, as it was 
several months after the capture of the U.S.S. Pueblo by the 
North Koreans).  In light of this atmosphere, the veteran's 
Lieutenant became alarmed and contacted their base camp to 
report the suspicious lights on the sea.  The base camp 
responded that there were no planned exercises by the U.S. 
Navy and that they should "dig in, get under trucks, dig 
holes, and ammunition was passed out."  See Hearing 
Transcript at page 6.  The veteran indicated that the base 
camp sent combat helicopters to investigate the source of the 
lights on the sea.  The veteran indicated that it appeared as 
if there were 100 ships in the Sea of Japan and that he was 
certain he was going to die.  The helicopter pilots, however, 
eventually radioed back that the lights in the sea were from 
fishing boats and that there was no threat.  Nonetheless, the 
veteran indicated that he had fearful for his life and had 
had repeated nightmares of that incident for the past 30 
years.  

While the veteran has been unable to remember the exact date 
of his in-service stressor, in light of the evidence of 
record showing that he has been diagnosed as having PTSD, the 
Board finds that the veteran has provided sufficient detail 
to trigger VA's duty to assist him in obtaining corroborative 
evidence of his claimed stressor.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part III, Subpart iv, Chapter 4, 
section H, Topic 29 (December 13, 2005).  The Board further 
notes that the U.S. Court of Appeals for Veterans Claims 
(Court) has provided guidance in the corroboration of some 
types of noncombat stressors, including the corroboration, by 
unit history, of a veteran's depiction of rocket attacks.  
See e.g. Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(holding that records supporting Marine veteran's statements 
of rocket attacks at Da Nang sufficient corroboration of 
noncombat stressor evidence showing independent evidence of 
stressful event).

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should assist the veteran in 
obtaining evidence to corroborate his 
claimed stressor, which he estimates 
occurred at some point between September 
and November 1968, to include referral to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC).

2.  If the attempt to obtain evidence 
corroborating the veteran's claimed 
stressor proves successful, the veteran 
should be afforded a VA psychiatric 
examination for the purposes of 
determining whether a current diagnosis 
of PTSD is appropriate, and, if so, 
whether that diagnosis may be 
etiologically related to the corroborated 
stressor.  The claims file must be made 
available to the examiner in connection 
with the examination.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran has PTSD as a result 
of the corroborated in-service stressor.

3.  After the development requested above 
has been completed, the RO should review 
the claim, considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



